                    Case 1:18-cv-04830-AKH Document 44 Filed 01/24/19 Page 1 of 1


 AO 458 (Rev. 06/09) Appearance of Counsel



                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District of New York


                      Marshal Rosenberg                          )
                              Plaintiff                          )
                                 v.                              )       Case No.   18-cv-4830 (AKH)
_ _ _ _ _.,M"'e"'t"'rogolis Group. Inc .. et al.                 )
                             Defendant                           )

                                                   APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          A&N Design Studio. Inc. d/b/a Door3 Business Applications


Date:          01/24/2019


                                                                                    Samuel A. Blaustein SB0790
                                                                                      Printed name and bar number
                                                                                    250 Park Avenue, Suite 1103
                                                                                     New York, New York 10177


                                                                                               Address

                                                                                    sblaustein@dunnington.com
                                                                                            E-mail address

                                                                                           (212) 682-8811
                                                                                           Telephone number

                                                                                           (212) 661-7769
                                                                                             FAX man her
